DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5,11-13,25,31,33-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nam et al. (US Application 2017/0288743, hereinafter Nam.
Regarding claims 1, 11, 25, 31, Nam discloses a measurement method, and a terminal (Figs. 3, 13-14), comprising: 
a storage (360), a processor(340), and a computer program (361,362) stored on the storage and executed by the processor, wherein when the computer program is executed by the processor implements measurement method the measurement method comprises following steps:
obtaining resource configuration information for performing target measurement(Abstract, [0004]-[0008],[0163]-[0174], which recites a MRS resource configuration); 
determining a target Channel State Information Reference Signal (CSI-RS) port set, in the resource configuration information, for performing target measurement(Abstract, [0004]-[0008],[0163]-[0174], which recites the MRS is a channel state information reference signal (CSI-RS) for estimating a CSI and at least one of the first set of QCL parameters and the second set of QCL parameters); 
 and obtaining a target measurement value corresponding to the target CSI-RS port set through performing measurement(Abstract, [0004]-[0008],[0079]-[0082], [0163]-[0174], which recites a measurement value associated with CSI-RS as claimed by the instant application);
(Abstract, [0004]-[0008],[0079]-[0082], [0163]-[0174], which recites the MRS is a channel state information reference signal (CSI-RS) for estimating a CSI and at least one of the first set of QCL parameters and the second set of QCL parameters).  
Regarding claims 2, 33, Nam discloses the measurement method according to claim 1, wherein determining the target CSI-RS port set, in the resource configuration information, for performing the target measurement comprises: determining all CSI-RS ports of all CSI-RS resources in a same resource set in the resource configuration information as the target CSI-RS port set (Abstract, [0004]-[0008], [0079]-[0082], [0163]-[0174],).  
Regarding claim 3, Nam discloses the measurement method according to claim 1, wherein determining the target CSI-RS port set, in the resource configuration information, for performing the target measurement comprises: obtaining an indication parameter for determining the target CSI-RS port set for the target measurement; determining the target CSI-RS port set in the resource configuration information according to the indication parameter(Abstract, [0004]-[0008], [0079]-[0082], [0163]-[0174],).  
 Regarding claims 4, 12, Nam discloses the measurement method according to claim 3, wherein obtaining the indication parameter for determining the target CSI-RS port set for the target measurement comprises: receiving the indication parameter, sent  (Abstract, [0004]-[0008], [0079]-[0082], [0163]-[0174],).  
Regarding claim 34, Nam discloses the terminal according to claim 2 , wherein determining the target he resource configuration information, for performing the target 'measurement comprises: obtaining an indication parameter for determining the target CSI-RS port set target measurement; determining the target CSI-RS port set in the resource configuration formation according to the indication parameter(Abstract, [0004]-[0008], [0079]-[0082], [0163]-[0174],).    
Regarding claim 35, Nam discloses the terminal according to claim 34, wherein obtaining the indication parameter for determining the target CSI-RS port set for the target measurement comprises: receiving the indication parameter, sent by a network device, for determining et CSI-RS port set for the target measurement; wherein the indication parameter is carried in at least one of a Radio resource Control (RRC) signaling, an Medium Access Control (MAC) Control(Abstract, [0004]-[0008], [0079]-[0082], [0163]-[0174],).  
Regarding claims 5, 13,36, Nam discloses the measurement method according to claim 3, wherein the indication parameter is used to indicate one of following information: whether the target CSI-RS port set is determined by all CSI-RS ports of all (Abstract, [0004]-[0008], [0079]-[0082], [0163]-[0174],).  
Allowable Subject Matter
Claims 6-10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461